United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 21-3434
                      ___________________________

                            Christopher Thornsberry

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

Gary Kerstein, Doctor/Provider, ADC and WellPath; Terri Moody; Tracy Bennett,
Doctor/Provider or APN, ADC and WellPath; Anthony Jackson, Deputy Warden,
  Eastern Arkansas Regional Unit/ ADC; Morieon Kelly, Captain; Benjamin R.
                              Woodard, Sergeant

                    lllllllllllllllllllllDefendants - Appellees

                                  Jeffrey Stieve

                           lllllllllllllllllllllDefendant
                                   ____________

                   Appeal from United States District Court
                  for the Eastern District of Arkansas - Delta
                                 ____________

                           Submitted: April 27, 2022
                             Filed: April 29, 2022
                                 [Unpublished]
                                ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Arkansas inmate Christopher Thornsberry
appeals after the district court’s1 adverse grant of summary judgment for failure to
exhaust administrative remedies. After careful review of the record and the parties’
arguments on appeal, we find no basis for reversal. See Townsend v. Murphy, 898
F.3d 780, 783 (8th Cir. 2018) (reviewing de novo grant of summary judgment based
on failure to exhaust). Accordingly, we affirm. See 8th Cir. R. 47B. We also deny
the pending motions for oral argument and to dismiss the appeal.
                        ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Edie R. Ervin, United States Magistrate Judge for the Eastern District of
Arkansas.

                                        -2-